Name: 94/383/EC: Commission Decision of 3 June 1994 on the criteria to be applied to establishments manufacturing meat products without having an industrial structure or an industrial production capacity (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  foodstuff;  food technology;  production;  miscellaneous industries;  industrial structures and policy
 Date Published: 1994-07-08

 Avis juridique important|31994D038394/383/EC: Commission Decision of 3 June 1994 on the criteria to be applied to establishments manufacturing meat products without having an industrial structure or an industrial production capacity (Text with EEA relevance) Official Journal L 174 , 08/07/1994 P. 0033 - 0033 Finnish special edition: Chapter 3 Volume 59 P. 0009 Swedish special edition: Chapter 3 Volume 59 P. 0009 COMMISSION DECISION of 3 June 1994 on the criteria to be applied to establishments manufacturing meat products without having an industrial structure or an industrial production capacity (Text with EEA relevance) (94/383/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 77/99/EEC of 21 December 1976 on health problems affecting the production and marketing of meat products and certain other products of animal origin (1), as last amended by Directive 92/118/EEC (2), and in particular Article 9 (5) thereof, Whereas it is necessary to lay down criteria for the classification of establishments in order to ensure a uniform implementation of Directive 77/99/EEC; Whereas Member States have communicated to the Commission the criteria which they have adopted to assess whether an establishment or a category of establishments has no industrial structure or production capacity; Whereas the derogations referred to in Article 9 (1) and (2) of Directive 77/99/EEC concern only the structure of the estabishments and not the hygienic requirements laid down in the said Directive; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. For the purpose of granting the derogations referred to in Article 9 (1) and (2) of Directive 77/99/EEC, Member States shall fix a maximum production limit for each establishment. When fixing that limit, they shall take particular account of the following parameters: the establishment's structure and layout, the flow of the products, and the storage capacity for raw materials and end products. 2. The granting of the derogations referred to in paragraph 1 is subject to observance by each establishment of the production limit laid down in pursuance of paragraph 1. 3. In no case shall the production limit laid down in paragraph 1 exceed a quantity of 7,5 tonnes of finished product per week, or one tonne per week in the case of foie gras production. Article 2 This Decision is addressed to the Member States. Done at Brussels, 3 June 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 26, 31. 1. 1977, p. 85. Updated by Directive 92/5/EEC (OJ No L 57, 2. 3. 1992, p. 1). (2) OJ No L 62, 15. 3. 1993, p. 49).